Citation Nr: 1507218	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for right ear hearing loss.

In December 2014, the Veteran testified during a hearing before the undersigned that conducted by video conference.  A transcript of the hearing is of record.

During his hearing, the Veteran appeared to raise the issue of entitlement to an effective date earlier than November 27, 2012, for the grant of service connection for tinnitus and an initial 10 percent rating; the appeal period from the January 2013 rating decision appears to have expired; but the matter is referred to the agency of original jurisdiction for appropriate action.  The Veteran is advised that he may seek review of the decision on the basis of clear and unmistakable error.


FINDING OF FACT

The Veteran's current right ear hearing loss was incurred during active military service.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he has right ear hearing loss related to noise exposure in service.  He notes that service connection for his left ear hearing loss was granted by the RO in December 2010, and that both ears were exposed to the same acoustic trauma.  

In an April 2011 statement, the Veteran explained that his job in service was as a ship fitter metalsmith aboard an aircraft carrier.  He worked in a ship fitter shop and was exposed to noise from multiple steel processing machines, grinders, and cutters, as well as aircraft engine and artillery noise.  The Veteran believed that he was first diagnosed with hearing loss during a 1966 reenlistment examination.  See December 2014 Board hearing transcript at page 3.

Thus, he contends that service connection is warranted for his right ear hearing loss.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id.at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

The record shows a current diagnosis of bilateral hearing loss consistent with VA regulations during the appeal period.  See October 2010 and November 2012 VA examination reports.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss.  The records contain results of an audiogram performed during examination at enlistment in May 1963, when pure tone thresholds, in decibels, were as follows:
An audiogram was not performed when the Veteran was examined for separation from active service in October 1967.

The Veteran's Report of Transfer or Discharge (DD Form 214) indicates his job in service was analogous to a sheet metal worker.

An April 2010 private audiogram includes charted audiogram results that appear to show right ear hearing loss.

An October 2010 VA examination report reflects the Veteran's history of noise exposure while working as a ship fitter in a metal shop with no hearing protection.  Post service, he worked as a computer technician with no noise exposure.  

In a November 2010 addendum, the examiner noted her review of the Veteran's enlistment examination that showed normal bilateral hearing from 500 to 4000 Hertz.  The examiner stated that the May 1967 test showed normal right ear hearing with mild left ear hearing loss, and opined that left ear hearing loss was related to active service.

An August 2011 private medical record from Scott & White includes the Veteran's history of working in a ship fitter shop in service, with exposure to heavy equipment including grinders, welders, cutting torches, and hammers, without hearing protection.  Audiogram results were not provided in pure tone format.  The examiner diagnosed mild to severe high frequency sensorineural hearing loss.

In November 2012, a VA examiner accurately noted that the Veteran's "noise exposure in service has been previously established by VA", but did not review the Veteran's medical records.  See November 2012 VA examination report at page 5.  The examiner opined that the Veteran's right ear hearing loss was at least as likely as not (50 percent probability or greater) caused by military noise exposure.

The Veteran has reported the onset of hearing loss since service.  See e.g., December 2014 Board hearing transcript at page 3.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.

In its October 2012 statement of the case (SOC), the Agency of Original Jurisdiction (AOJ) conceded the Veteran's exposure to acoustic trauma in service.  See October 2012 SOC at page 22.  The Board has no reason to doubt the AOJ's conclusion.

The October 2010 VA examination report with the November 2010 opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for right ear hearing problems in the Veteran's service treatment records.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to heavy machine noise, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.

The October 2010 VA audiologist provided an opinion that was of limited probative value as the examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  See Dalton, supra.  The November 2012 VA examiner offered a positive opinion and correctly noted that VA conceded the Veteran's exposure to acoustic trauma, but did not review the Veteran's medical records.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  See e.g, Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  The Veteran provided credible reports regarding his hearing loss in service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

In view of the Veteran's in-service noise exposure his credible statements, and the November 2012 VA examiner's opinion, the probative evidence is at least in equipoise as to the question of service connection and that right ear hearing loss is as likely as not due to noise exposure during his period of active service.  With resolution of reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


